DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 12/04/2020. Please note Claims 2-21 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10284908, in view of Sullivan (US 20070160153 A1) and Barrows (US 20120033896 A1).
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10869087, in view of Sullivan (US 20070160153 A1) and Barrows (US 20120033896 A1).

U.S. Patent No. 10869087
U.S. Patent No. 10284908
2. A method comprising: receiving, by a computing device, a video comprising a first resolution; 
9. A method comprising: receiving information comprising a plurality of pixels for a content item; 
1. A method comprising: receiving, by a computing device, a first data stream corresponding to a content item associated with a first resolution, the first data stream comprising a plurality of first image frames, wherein each of the first image frames comprises a plurality of pixels; 
generating, based on the video, two reduced-resolution versions of the video, 
encoding a plurality of data streams for the content item, wherein the plurality of data streams comprises: a first data stream comprising the content item at a first resolution, wherein the first data stream is encoded at a bits per pixel rate; a second 




sending, based on a request for a reduced-resolution version of the video, one of the reduced-resolution versions; and sending, based on a request for the video at the first resolution, both of the reduced-resolution versions.
sending, to a user device, the first data stream and the second data stream.
receiving, by the computing device and from a user device, an indication of a request for the content item at a second resolution that is lower than the first resolution; determining, by the computing device and based on the indication, that interleaving the first unique subset of the plurality of pixels with the 


Claims 1-20 of U.S. Patent No. 10284908 and Claims 1-20 of U.S. Patent No. 10869087 do not disclose wherein corresponding pixel positions in the two reduced-resolution versions are based on partially overlapping pixel sampling regions of the video. However, in the same field of endeavor, Sullivan and Barrows render the claimed feature obvious. See 103 rejections below for more details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 6, a period mark is missing. It’s unclear whether the claim is finished or not.
Claim 15 recites “corresponding pixel positions in the two reduced-resolution versions are based on averaging pixels…” It’s not clear how to calculate positions by averaging pixels (colors). The Specification also fails to provide support for such feature. Clarification is needed.
Claims 16-21 are dependent from claim 16, and are therefore rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 20070160153 A1, cited on IDS 2/4/2021), in view of Barrows (US 20120033896 A1).
Regarding Claim 2, Sullivan discloses a method comprising: 
receiving, by a computing device, a video comprising a first resolution (Fig. 10, 1010. [0096] “An encoder such as encoder 200 in FIG. 2 takes full-resolution video information as input (1010).”); 
generating, based on the video, two reduced-resolution versions of the video (Fig. 10, 1020-1040. [0096] “The encoder downsamples the full -resolution video information (1020) and encodes the base layer using the downsampled information (1030). The encoder encodes one or more higher -resolution layers using the base layer and higher -resolution video information (1040). A higher-resolution layer can be a layer that allows decoding at full resolution, or a layer that allows decoding at some intermediate resolution.”); 
sending, based on a request for a reduced-resolution version of the video, one of the reduced-resolution versions ([0095] “The base layer may be designed to itself be an independently decodable bitstream. Thus, in such a design, a decoder that decodes only the base layer will produce a valid decoded bitstream at the lower resolution of the base layer.” Or [0095] “Alternatively, a higher resolution layer may itself also be an independently decodable bitstream.”); and 
sending, based on a request for the video at the first resolution, both of the reduced-resolution versions ([0098] “The decoder decodes one or more higher-resolution layers (1140) and combines the decoded higher-resolution information with the upsampled, decoded base layer pictures to form higher-resolution pictures (1150). Depending on the desired resolution level, the higher-resolution pictures may be full-resolution pictures or intermediate-resolution pictures.”). 
Sullivan does not expressly disclose wherein corresponding pixel positions in the two reduced-resolution versions are based on partially overlapping pixel sampling regions of the video.
 corresponding pixel positions in the two reduced-resolution versions are based on partially overlapping pixel sampling regions of the video (Fig. 1 and [0008] “It is possible to define a "super pixel" by averaging the values of a set of adjacent pixels. For example, in FIG. 1 super pixels may be formed from the averages of 2.times.2 blocks of pixels, with super pixel 111 formed from the average of the four pixels from the top two rows and left two columns… It is also possible to define super pixels from square or rectangular blocks of different sizes, or even of shapes other than rectangular. It will be clear to the reader that by using super pixels of increasingly large sizes (e.g. 2.times.2, 4.times.4, and 8.times.8 blocks of raw pixels, and so on), a pyramid representation of a raw image may be constructed.” Or Figs. 2B-2D and [0027] “The use of super pixels as described above in FIG. 1 may be considered a form of downsampling, in which an image is smoothed and then downsampled to a lower resolution. Refer to FIGS. 2A through 2D, which are used to disclose a technique that will be referred to herein as "offset downsampling".”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Sullivan with the feature of downsampling the full resolution video based on partially overlapping pixel sampling regions. Doing so could generate reduced-resolution versions of video for further processing steps.
Regarding Claim 3, Sullivan-Barrows discloses the method of claim 2, wherein a first reduced-resolution version of the two reduced-resolution versions is generated base on an average of pixels in a first sampling region of the partially overlapping pixel sampling regions of the video (Barrows [0008] “For example, in FIG. 1 super pixels may be formed from the averages of 2.times.2 blocks of pixels, with super pixel 111 formed from the average of the four pixels from the top two rows and left two columns.”), and wherein a second reduced-resolution version is generated based on an average of pixels in a second sampling region of the partially overlapping pixel sampling regions (Barrows [0008] “It is also possible to define super pixels from square or rectangular blocks of different sizes, or even of shapes other than rectangular. It will be clear to the reader that by using super pixels of increasingly large sizes (e.g. 2.times.2, 4.times.4, and 8.times.8 blocks of raw pixels, and so on), a pyramid representation of a raw image may be constructed.” Alternatively, Barrows Fig. 2B teaches the first sampling region and Fig. 2C teaches the second sampling region). 
Regarding Claim 4, Sullivan-Barrows discloses the method of claim 2, wherein the pixel sampling regions are offset from each other by one or more pixels (see Barrows Figs. 2B-2D, [0028] “FIG. 2C depicts the 16.times.16 array of raw pixels 201 downsampled by a factor of 4 with a horizontal offset.”). 
Regarding Claim 5, Sullivan-Barrows discloses the method of claim 2, wherein the two reduced-resolution versions of the video are configured to be combined into version of the video comprising the first resolution (Sullivan [0098] “The decoder decodes one or more higher-resolution layers (1140) and combines the decoded higher-resolution information with the upsampled, decoded base layer pictures to form higher-resolution pictures (1150). Depending on the desired resolution level, the . 
Regarding Claim 6, Sullivan-Barrows discloses the method of claim 2, wherein a pixel in a first reduced-resolution version of the two reduced-resolution versions is generated by averaging pixels in one of the pixel sampling regions of the video (Barrows [0008] “For example, in FIG. 1 super pixels may be formed from the averages of 2.times.2 blocks of pixels, with super pixel 111 formed from the average of the four pixels from the top two rows and left two columns.”).
Regarding Claim 7, Sullivan-Barrows discloses the method of claim 2, further comprising: causing, by the computing device, a user device to render a presentation of the video at a second resolution using the two reduced-resolution versions, wherein the second resolution is equal to the first resolution (Sullivan [0098] “The decoder decodes one or more higher-resolution layers (1140) and combines the decoded higher-resolution information with the upsampled, decoded base layer pictures to form higher-resolution pictures (1150). Depending on the desired resolution level, the higher-resolution pictures may be full-resolution pictures or intermediate-resolution pictures.”). 
Regarding Claim 8, Sullivan-Barrows discloses the method of claim 2, wherein a pixel sampling region of the pixel sampling regions comprises a subset of pixels in the video (Barrows [0008] “For example, in FIG. 1 super pixels may be formed from the averages of 2.times.2 blocks of pixels, with super pixel 111 formed from the average of the four pixels from the top two rows and left two columns.” Or see Barrows Figs. 2B-2D). 
Claim 9, Sullivan discloses a method comprising: 
receiving, by a computing device, a video comprising a first resolution (Fig. 10, 1010. [0096] “An encoder such as encoder 200 in FIG. 2 takes full-resolution video information as input (1010).”); 
generating, from the video, a first reduced-resolution version of the video and a second reduced-resolution version of the video (Fig. 10, 1020-1040. [0096] “The encoder downsamples the full -resolution video information (1020) and encodes the base layer using the downsampled information (1030). The encoder encodes one or more higher -resolution layers using the base layer and higher -resolution video information (1040). A higher-resolution layer can be a layer that allows decoding at full resolution, or a layer that allows decoding at some intermediate resolution.”); and 
sending the first reduced-resolution version and the second reduced-resolution version to a user device ([0098] “The decoder decodes one or more higher-resolution layers (1140) and combines the decoded higher-resolution information with the upsampled, decoded base layer pictures to form higher-resolution pictures (1150). Depending on the desired resolution level, the higher-resolution pictures may be full-resolution pictures or intermediate-resolution pictures.”). 
Sullivan does not expressly disclose wherein: a first pixel at a first pixel position in the first reduced-resolution version is generated based on an average of pixels in a first sampling region of the video; and a second pixel at the first pixel position in the second reduced-resolution version is generated based on an average of pixels in a second sampling region of the video, wherein the second sampling region partially overlaps the first sampling region.
 a first pixel at a first pixel position in the first reduced-resolution version is generated based on an average of pixels in a first sampling region of the video; and a second pixel at the first pixel position in the second reduced-resolution version is generated based on an average of pixels in a second sampling region of the video, wherein the second sampling region partially overlaps the first sampling region (Fig. 1 and [0008] “It is possible to define a "super pixel" by averaging the values of a set of adjacent pixels. For example, in FIG. 1 super pixels may be formed from the averages of 2.times.2 blocks of pixels, with super pixel 111 formed from the average of the four pixels from the top two rows and left two columns… It is also possible to define super pixels from square or rectangular blocks of different sizes, or even of shapes other than rectangular. It will be clear to the reader that by using super pixels of increasingly large sizes (e.g. 2.times.2, 4.times.4, and 8.times.8 blocks of raw pixels, and so on), a pyramid representation of a raw image may be constructed.” Or Figs. 2B-2D and [0027] “The use of super pixels as described above in FIG. 1 may be considered a form of downsampling, in which an image is smoothed and then downsampled to a lower resolution. Refer to FIGS. 2A through 2D, which are used to disclose a technique that will be referred to herein as "offset downsampling".”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Sullivan with the feature of downsampling the full resolution video based on averaging pixels in partially overlapping pixel sampling regions. Doing so could generate reduced-resolution versions of video for further processing steps.
Claim 10, it recites similar limitations of claim 4. The rationale of claim 4 rejection is applied to reject claim 10.
Regarding Claim 11, Sullivan-Barrows discloses the method of claim 9, wherein the sending is based on a request for the video at the first resolution (Sullivan [0098] “Depending on the desired resolution level, the higher-resolution pictures may be full-resolution pictures...”). 
Regarding Claim 12, Sullivan-Barrows discloses the method of claim 9, wherein the second sampling region comprises more pixels than the first sampling region (Barrows [0008] “It is also possible to define super pixels from square or rectangular blocks of different sizes, or even of shapes other than rectangular. It will be clear to the reader that by using super pixels of increasingly large sizes (e.g. 2.times.2, 4.times.4, and 8.times.8 blocks of raw pixels, and so on), a pyramid representation of a raw image may be constructed.”). 
Regarding Claim 13, Sullivan-Barrows discloses the method of claim 9, wherein the generating comprises determining a first pixel position in the first reduced-resolution version by: determining a corresponding pixel position in the video at the first resolution (Barrows [0008] “…super pixel 111 formed from the average of the four pixels from the top two rows and left two columns”); determining a plurality of surrounding pixels that surround the corresponding pixel position (Barrows [0008] “For example, in FIG. 1 super pixels may be formed from the averages of 2.times.2 blocks of pixels…”); and averaging color values of the surrounding pixels (Barrows [0008] “It is possible to define a "super pixel" by averaging the values of a set of adjacent pixels.”). 
Claim 14, Sullivan-Barrows discloses the method of claim 9, further comprising: sending, to a user device and based on a request for a reduced-resolution version of the video, the first reduced-resolution version (Sullivan [0095] “The base layer may be designed to itself be an independently decodable bitstream. Thus, in such a design, a decoder that decodes only the base layer will produce a valid decoded bitstream at the lower resolution of the base layer.”). 
Regarding Claim 15, Sullivan discloses a method comprising: 
receiving, by a computing device, a first version of a video comprising a first resolution (Fig. 10, 1010. [0096] “An encoder such as encoder 200 in FIG. 2 takes full-resolution video information as input (1010).”); 
generating, from the video, two reduced-resolution versions of the first version of the video (Fig. 10, 1020-1040. [0096] “The encoder downsamples the full -resolution video information (1020) and encodes the base layer using the downsampled information (1030). The encoder encodes one or more higher -resolution layers using the base layer and higher -resolution video information (1040). A higher-resolution layer can be a layer that allows decoding at full resolution, or a layer that allows decoding at some intermediate resolution.”); and 
sending, based on a request for the first version of the video at the first resolution, the two reduced-resolution versions ([0098] “The decoder decodes one or more higher-resolution layers (1140) and combines the decoded higher-resolution information with the upsampled, decoded base layer pictures to form higher-resolution pictures (1150). Depending on the desired resolution level, the higher-resolution pictures may be full-resolution pictures or intermediate-resolution pictures.”). 
wherein corresponding pixel positions in the two reduced-resolution versions are based on averaging pixels of a first pixel sampling region of the first version of the video and averaging pixels of a second pixel sampling region of the first version of the video, wherein the second pixel sampling region is offset from the first pixel sampling region by one or more pixels.
However, in the same field of endeavor, Barrows discloses corresponding pixel positions in the two reduced-resolution versions are based on averaging pixels of a first pixel sampling region of the first version of the video and averaging pixels of a second pixel sampling region of the first version of the video, wherein the second pixel sampling region is offset from the first pixel sampling region by one or more pixels (Fig. 1 and [0008] “It is possible to define a "super pixel" by averaging the values of a set of adjacent pixels. For example, in FIG. 1 super pixels may be formed from the averages of 2.times.2 blocks of pixels, with super pixel 111 formed from the average of the four pixels from the top two rows and left two columns… It is also possible to define super pixels from square or rectangular blocks of different sizes, or even of shapes other than rectangular. It will be clear to the reader that by using super pixels of increasingly large sizes (e.g. 2.times.2, 4.times.4, and 8.times.8 blocks of raw pixels, and so on), a pyramid representation of a raw image may be constructed.” Or Figs. 2B-2D and [0027] “The use of super pixels as described above in FIG. 1 may be considered a form of downsampling, in which an image is smoothed and then downsampled to a lower resolution. Refer to FIGS. 2A through 2D, which are used to disclose a technique that will be referred to herein as "offset downsampling".”).

Regarding Claim 16, Sullivan-Barrows discloses the method of claim 15, further comprising determining a number of pixels to offset the first pixel sampling region and the second pixel sampling region from each other (Barrows [0028] “FIG. 2C depicts the 16.times.16 array of raw pixels 201 downsampled by a factor of 4 with a horizontal offset. Each super pixel is computed from a 4.times.4 block of raw pixels. However the downsampling grid 221 is offset to the right by one raw pixel.”). 
Regarding Claim 17, Sullivan-Barrows discloses the method of claim 15, wherein the first pixel sampling region and the second pixel sampling region do not overlap (See Barrows Fig. 1, Super pixel 111 and 113 can be interpreted as two sampling regions and they do not overlap. Examiner notes that the two pixel sampling regions may or may not be corresponding to different reduced-resolution versions, based on the current claim language). 
Regarding Claim 18, Sullivan-Barrows discloses the method of claim 15, wherein the pixels in the first pixel sampling region are adjacent to each other, and wherein the pixels in the second pixel sampling region are adjacent to each other (Barrows [0008] “It is possible to define a "super pixel" by averaging the values of a set of adjacent pixels.”). 
Claim 19, it recites similar limitations of claim 13. The rationale of claim 13 rejection is applied to reject claim 19.
Regarding Claim 20, it recites similar limitations of claim 14. The rationale of claim 14 rejection is applied to reject claim 20.
Regarding Claim 21, it recites similar limitations of claim 8. The rationale of claim 8 rejection is applied to reject claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHONG WU/Primary Examiner, Art Unit 2613